It is ordered that the concluding paragraph of the opinion of this Court in this case be amended to read as follows: “The case is remanded to the Court of Appeals with directions to modify its judgment to conform with this opinion.” It is further ordered that the judgment of this Court entered on February 26, 1951, be amended accordingly.
Mr. Justice Minton took no part in the consideration or decision of this question.
[The opinion is reported as amended, ante, p. 558, the change being at p. 572.]